Citation Nr: 1507278	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-34 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a waiver of recovery of overpayment of VA benefits in the amount of $9922.00


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran's daughter


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the claim resides with the RO in Detroit, Michigan.

In May 2014 the Veteran's daughter testified on behalf of the Veteran before the undersigned at a Travel Board hearing.  The Veteran's daughter stated at the hearing that her father was unable to attend the hearing but that she, an attorney, would present his case on his behalf.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to a waiver of overpayment of VA compensation benefits in the amount of $9922.00 because although it appears that he did not inform the correct department within VA in a timely manner regarding his October 2005 divorce, he claims that he did inform CHAMPVA in order to stop his ex-wife from receiving health insurance in a timely manner, and was not aware he needed to inform any additional department within VA.  Moreover, he claims he was under severe psychological stress and had mental health issues at the time of his divorce such that he was unable to appropriately inform VA of his divorce in a timely manner.  

According to the RO, by the time it was informed in 2011 that the Veteran's dependent status had changed, he had already been paid compensation benefits at the dependent rate from November 1, 2005 through July 31, 2011; as a result, an overpayment was created.  The RO calculated the final amount of the overpayment as $9,922.00.  The Veteran has been making payments toward repaying that balance; the September 2012 statement of the case indicates that the current remaining balance due is $8,122.00.

Unless the Secretary finds a statutory bar to waiver of recovery of an overpayment on the basis of fraud, misrepresentation or bad faith of the claimant (see 38 U.S.C.A. § 5302(c) (2014)), under 38 C.F.R. § 1.965(a) (2014), there are six elements for considering whether repayment of the indebtedness would violate principles of equity and good conscience.  The first two equity and good conscience elements to consider are the fault of the debtor, and balancing the fault of the debtor and VA.  Id. 

The Veteran contends that he believed VA was notified of his divorce because his ex-spouse's CHAMPVA insurance benefits had been canceled as a result of the divorce.  He did not know he had to notify anyone else.  Additionally, he has indicated that his mental state had deteriorated around the time of the divorce and he had attempted suicide, and was not in the frame of mind to put notification to VA of his divorce at the forefront.  Of record is an October 2011 letter from the VA licensed clinical social worker who treats the Veteran for his service-connected posttraumatic stress disorder (PTSD), which states that the Veteran has poor memory, confusion and concentration problems, and was psychiatrically hospitalized following his divorce and was not cognizant that he was receiving additional VA benefits as a married Veteran or that he had to inform VA of his divorce to stop receiving such benefits.  

The Board notes that the Veteran most recently submitted a financial status report (VA Form 5655) more than three years ago, in October 2011.  At the hearing before the undersigned, the Veteran's daughter indicated that she would submit a more recent financial status report; however, no such report was received.  As noted by the undersigned at the hearing, it would be very useful to obtain a current financial status report to determine how the Veteran's circumstances might have changed since 2011.

The Court has held that veterans are entitled to "basic fair play" in the adjudication of their claims.  Thurber v. Brown, 5 Vet. App. 119, 123 (1993).  Under the circumstances, the Board is of the opinion that the Veteran should be provided a Financial Status Report for completion and return prior to any further adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran complete VA Form 5655 (Financial Status Report), listing his monthly income, monthly expenses, assets, and debts, and include any supporting evidence and/or records. 

2.  After completing the requested action, and any additional development deemed warranted, the RO should readjudicate the issue of whether the Veteran's is entitled to waiver of recovery of an overpayment of VA compensation benefits, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, the RO must furnish to the Veteran an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




